Citation Nr: 1324414	
Decision Date: 08/01/13    Archive Date: 08/13/13

DOCKET NO.  08-30 245	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los Angeles, California


THE ISSUES

1.  Entitlement to service connection for hypertension, to include as secondary to the service connected posttraumatic stress disorder (PTSD).

2.  Entitlement to service connection for congestive heart failure, to include as secondary to the service connected PTSD. 


REPRESENTATION

Appellant represented by:	California Department of Veterans Affairs


ATTORNEY FOR THE BOARD

E. I. Velez, Counsel



INTRODUCTION

The veteran had active service from June 1968 to June 1971.

This matter came before the Board of Veterans' Appeals (Board) on appeal from a decision of May 2003 by the Department of Veterans Affairs (VA) Regional Office (RO) in Los Angeles, California.  

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

In a VA-9 Form of September 2008, the appellant stated he desired a Board of Veterans Appeals hearing at a local VA office before a member, or members, of the BVA.  A video hearing appears to have been scheduled for June 2013; however, in a May 2013 letter, the Veteran's representative requested a remand in order to have access to the file prior to a hearing.  Email communications attached to the file from the RO show that the file was forwarded to the Board prior to allowing the Veteran's representative to review the file and prepare argument for the hearing.  It appears from the email communications that the hearing was internally postponed by the RO.  As it is clear the appellant has not been afforded the opportunity for a hearing and as the representative has requested an opportunity to review the claims folder prior to the hearing, remand is warranted.  

Accordingly, the case is REMANDED for the following action:

The AOJ should schedule the appellant for a Travel Board or videoconference hearing.  

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).



_________________________________________________
S.S. TOTH
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2012).


